Dismissed and Memorandum Opinion filed June 11, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00100-CV

                 GIBSON AYODELE OLUYITAN, Appellant

                                        V.
                 JP MORGAN CHASE BANK, N.A., Appellee

                On Appeal from the County Court at Law No. 3
                          Fort Bend County, Texas
                   Trial Court Cause No. 14-CCV-054025

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed January 15, 2015. The clerk’s
record was filed March 10, 2015. No reporter’s record or brief was filed.

      On April 23, 2015, this court issued an order stating that unless appellant
submitted a brief on or before May 15, 2015, the court would dismiss the appeal
for want of prosecution. See Tex. R. App. P. 42.3(b).

      Appellant filed no response. Accordingly, the appeal is ordered dismissed.
                                     PER CURIAM


Panel consists of Justices Christopher, Brown, and Wise.




                                        2